Exhibit 10.11
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is effective as of the [___]
day of [____________], 200[_], between UTi, Services, Inc., a California
corporation (the “Company”), and [____________] (“Executive”).
     In consideration of the promises and covenants set forth below, the parties
hereto agree as follows:
     1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby agrees to accept such employment with the Company, on the terms and
conditions set forth herein. As provided for herein, Executive agrees to also
perform services for UTi Worldwide Inc. (“UTi Worldwide”) and the related group
of companies (UTi Worldwide, the Company and such related entities and companies
are referred to herein collectively as the “UTi Group”) without receiving
separate consideration for such services.
     2. Term. Executive’s employment with the Company shall be governed by the
provisions of this Agreement for the period commencing on the date written above
and continuing until such employment is terminated pursuant to this Agreement or
this Agreement is terminated pursuant to the next sentence. This Agreement may
be terminated for any reason by either the Company or Executive giving written
notification of an intention to terminate this Agreement to the other party,
which written notification must be received at least six (6) months prior to the
termination date of this Agreement. The period during which the Executive
provides services to the Company pursuant to this Agreement shall be referenced
in this Agreement as the “Employment Period.”
     3. Position and Duties. Executive agrees to serve as an employee of the
Company and as [_____________________] of UTi Worldwide and in such other
position or positions within the UTi Group as may be reasonably requested by the
Company or any other member of the UTi Group and to perform services for the UTi
Group, all without any additional consideration. Executive shall perform
Executive’s duties and obligations faithfully and diligently and shall devote
all of Executive’s business time, attention and efforts exclusively to the
business of the UTi Group. Executive shall industriously perform Executive’s
duties under the supervision of, and shall report to, the Chief Executive
Officer of UTi Worldwide or such other officer or officers of UTi Worldwide as
determined by either the Board of Directors of UTi Worldwide (the “UTiW Board”)
or the Chief Executive Officer of UTi Worldwide. Executive shall accept and
comply with all lawful directions from and all policies established from time to
time which are applicable to Executive. Executive shall adhere to the policies
and procedures generally applicable to employees of the Company and the UTi
Group.
     4. Place of Performance. In connection with Executive’s employment by the
Company and except for required travel on UTi Group business, Executive shall be
based at the Company’s executive offices, or such other location agreed to by
Executive and the Company.

 



--------------------------------------------------------------------------------



 



     5. Compensation and Related Matters.
          (a) Salary. During the Employment Period, the Company shall pay
Executive a salary of $[__________] per annum, subject to increase (but not
decrease) in the sole discretion of the Company. Such salary shall be paid in
equal semi-monthly installments (or such other intervals as the Company may
elect) and shall accrue daily.
          (b) Performance Bonus; Equity-Based Compensation. During the
Employment Period, Executive shall be eligible (i) for consideration for an
annual cash performance bonus in accordance with the applicable terms of the
bonus plan as in effect from time to time as determined by the UTi Group and
(ii) to participate in equity-based incentive plans in accordance with the terms
of such plans and as determined by the UTi Group.
          (c) Vacations. During the Employment Period Executive shall be
entitled to twenty (20) business days of vacation in each fiscal year as
established by applicable policies, and to compensation with respect to earned
but unused vacation days determined in accordance with the applicable vacation
policy.
          (d) Expenses. During the Employment Period Executive shall be entitled
to receive reimbursement for reasonable out-of-pocket travel and other expenses
(excluding ordinary commuting expenses) incurred by Executive in performing
Executive’s services hereunder, provided that:
               (i) Such expenditures qualify as proper business expenditures;
               (ii) Executive furnishes adequate documentary evidence for the
substantiation of such expenditures and Executive complies with all applicable
policies with respect to expense reimbursement;
               (iii) Reimbursement will be made as soon as administratively
practicable and in no event later than the last day of the calendar year
following the calendar year in which the expenses were incurred; and
               (iv) The amount of expenses eligible for reimbursement in one
calendar year will not affect the expenses eligible for reimbursement in any
other calendar year.
          (e) Medical Insurance and Other Benefits. During the Employment Period
Executive will be entitled to participate in applicable medical, dental and
disability insurance plans, life insurance plans, retirement plans and other
employee welfare and benefit plans or programs made available to the Company’s
executives or its employees generally, in accordance with and subject to the
terms of such plans and programs (including, but not limited to, terms relating
to eligibility and continued participation) as may be in effect from time to
time.

-2-



--------------------------------------------------------------------------------



 



     6. Termination.
          (a) Termination for Cause.
               (i) The Company may at any time terminate Executive’s employment
for “Cause” pursuant to the provisions of this Section 6(a). Executive shall be
given notice by the Company of its intention to terminate Executive for Cause,
and Executive shall have an opportunity to address, at the option of the UTiW
Board, the UTiW Board or a committee of one or more directors of the UTiW Board,
regarding the grounds on which the proposed termination for Cause is based.
               For purposes of this Agreement, the Company shall have “Cause” to
terminate Executive’s employment upon:
                    (A) The breach by Executive of any material provision of
this Agreement (and if such breach is susceptible to cure by Executive, the
failure to effect such cure by Executive within thirty (30) days after written
notice of such breach is given to Executive); or
                    (B) Executive’s willful failure to perform or the gross
negligence in the performance of Executive’s material duties to the UTi Group or
hereunder (and if such willful failure or gross negligence is susceptible to
cure by Executive, the failure to effect such cure by Executive within thirty
(30) days after written notice of such willful failure or gross negligence is
given to Executive); or
                    (C) Executive’s engagement in an act of dishonesty involving
or affecting the UTi Group or falsification of the records thereof; or
                    (D) Executive’s indictment or conviction for a crime of
theft, embezzlement, fraud, misappropriation of funds or other alleged act of
dishonesty by Executive, or other crime involving moral turpitude; or
                    (E) Executive’s engagement in any violation of law relating
to Executive’s employment or any violation by Executive of Executive’s duty of
care or loyalty to the UTi Group.
               (ii) If Executive is terminated for Cause pursuant to this
Section 6(a), neither the Company nor any other member of the UTi Group shall
have any further obligation or liability to Executive, except that Executive
shall be entitled to receive, within thirty (30) days following the Date of
Termination, (i) the portion of Executive’s salary which has been earned up to
the Date of Termination, (ii) compensation for any accrued and unused vacation
up to the Date of Termination, (iii) reimbursement for business expenses
properly incurred up to the Date of Termination and (iv) such benefits or
payments to which Executive may be entitled under the terms and conditions of
any benefit, equity, incentive or compensation plan, program or award applicable
to Executive and Executive’s termination or cessation of employment to the
extent accrued for the benefit of, or owing to, Executive as of the Date of
Termination, which benefits or payments shall be provided at the time specified
in the applicable plan, program or award (collectively, the “Accrued Benefits”).

-3-



--------------------------------------------------------------------------------



 



          (b) Death.
               (i) Executive’s employment shall terminate automatically upon
Executive’s death.
               (ii) If Executive’s employment is terminated because of
Executive’s death pursuant to this Section 6(b), neither the Company nor any
other member of the UTi Group shall have any further obligation or liability to
Executive except that Executive’s estate shall be entitled to receive, within
thirty (30) days following the Date of Termination, (i) the Accrued Benefits,
and (ii) any life insurance proceeds Executive is specifically entitled to under
any applicable life insurance then in effect (if any).
          (c) Disability.
               (i) Except to the extent prohibited by law, the Company shall
have the right to terminate Executive’s employment if Executive becomes
“disabled” or otherwise suffers a “disability.” As used herein, Executive shall
be deemed to have become “disabled” or to have suffered a “disability” to the
extent Executive is or has been incapable of performing substantially all of
Executive’s managerial and executive services hereunder for one hundred twenty
(120) days or more in the aggregate during any consecutive twelve (12) months.
               (ii) If Executive’s employment is terminated because of
Executive’s disability pursuant to this Section 6(c), neither the Company nor
any other member of the UTi Group shall have any further obligation or liability
to Executive except that Executive shall be entitled to receive, within thirty
(30) days following the Date of Termination, (i) the Accrued Benefits, and
(ii) any benefits to which Executive is specifically entitled under any
applicable long-term disability plan as in effect on the Date of Termination (if
any).
          (d) Termination Other Than for Cause, Death or Disability.
               (i) The Company shall be entitled to terminate Executive’s
employment at any time for any or no reason and without Cause and other than on
account of Executive’s death or disability pursuant to this Section 6(d);
provided, however, that the Company must deliver to Executive a Notice of
Termination not less than six (6) months prior to the Date of Termination set
forth therein.
               (ii) If Executive’s employment is terminated pursuant to this
Section 6(d), neither the Company nor any other member of the UTi Group shall
have any further obligation or liability to Executive except that Executive
shall be entitled to (a) continue to receive Executive’s then current monthly
salary and to participate in applicable medical, dental and disability insurance
plans, life insurance plans, retirement plans and other employee welfare and
benefit plans or programs applicable to Executive in accordance with the terms
and conditions of such plans or programs through the Date of Termination, and
(b) commencing upon the Date of Termination, receive the Accrued Benefits and
payments equal to six (6) months of Executive’s then current monthly salary as
set forth in Section 5(a), subject to the condition set forth in
Section 6(d)(iii) below. Subject to Section 23 below, such payments shall be
payable in six equal monthly payments commencing within sixty (60) days after
the Date of Termination. Executive shall not be entitled to a bonus for the
fiscal year during which

-4-



--------------------------------------------------------------------------------



 



the Notice of Termination is given; provided, however, Executive shall be
entitled to receive any bonus earned for the previous fiscal year to the extent
earned in accordance with its terms, but which remains unpaid as of the Date of
Termination.
               (iii) Executive agrees that it is a condition precedent to the
Company’s obligations to pay the payments provided for in sub-clause (b) of
Section 6(d)(ii) above that Executive execute a general release and waiver
prepared by the Company releasing and forever discharging the Company and the
other members of the UTi Group and each and all of their respective owners,
shareholders, members, predecessors, successors, assigns, agents, directors,
officers and other representatives and their employee benefit plans and their
fiduciaries and administrators, and all of their related parties from any and
all known and unknown claims, charges, complaints, liabilities, controversies,
rights, demands, costs, and expenses and containing such other terms and
conditions as the Company may reasonably determine, and that such general
release become effective and irrevocable within sixty (60) days following the
Date of Termination. Executive agrees that Executive will not assign or
transfer, or purport to assign or transfer, to any person any claim or a portion
thereof or any interest therein that Executive might have against the UTi Group.
          (e) Termination of Employment Following a Change of Control.
               (i) If within twelve (12) months following a “Change of Control
of UTi Worldwide” (as defined below), (a) the Company terminates Executive’s
employment other than for Cause or Executive’s death or disability, or (b) the
Company terminates this Agreement pursuant to the second sentence of Section 2
above, then the Company shall be obligated to pay to Executive or Executive’s
estate the payments and benefits set forth in Section 6(e)(v).
               (ii) For purposes of this Agreement, a “Change of Control of UTi
Worldwide” shall be defined, and be deemed to have occurred, as set forth in
Exhibit A attached to this Agreement and incorporated herein.
               (iii) In addition, if within twelve (12) months following a
“Change of Control of UTi Worldwide,” Executive has “Good Reason” (as defined
below) to terminate Executive’s employment with the Company, and Executive
terminates Executive’s employment as provided for in this Section 6(e)(iii),
then the Company shall be obligated to pay to Executive or Executive’s estate
the payments and benefits set forth in Section 6(e)(v) below. In order for
Executive to be able to terminate Executive’s employment pursuant to this
Section 6(e)(iii), Executive must deliver to the Company a Notice of Termination
not more than ten (10) business days following the conclusion of the periods set
forth in subclauses (A) and (B) of Section 6(e)(iv) below, and the Company shall
have either proceeded with the involuntary relocation under subclause (A) or
failed to take the actions necessary to cure the material adverse reduction
under subclause (B). Executive’s Notice of Termination shall set forth a Date of
Termination, which date shall be one (1) month after the date that the Notice of
Termination is delivered by Executive to the Company.
               (iv) For purposes of this Agreement, Executive shall have “Good
Reason” to terminate Executive’s employment pursuant to Section 6(e)(iii) if:

-5-



--------------------------------------------------------------------------------



 



                    (A) Without Executive’s written consent, the Company
relocates Executive to a facility or location that is outside an area within a
radius of two hundred fifty (250) miles from the offices where Executive was
based just prior to such Change of Control of UTi Worldwide, and Executive gives
the Company written notice of Executive’s objection to such relocation within
ten (10) business days of being informed in writing of such relocation, and,
following the 30-day period after it receives such notice, the Company still
proceeds with the involuntary relocation of Executive; or
                    (B) Without Executive’s written consent, the Company reduces
Executive’s duties and responsibilities such that it results in a material
adverse reduction in Executive’s duties, authority or responsibilities,
Executive gives the Company written notice of Executive’s objection to such
reduction within ten (10) business days of being informed of such reduction, and
the Company fails to cure such material adverse reduction within thirty
(30) days after written notice specifying the particular acts objected to and
the specific cure requested by Executive is delivered to the Company by
Executive.
For purposes of Section 6(e)(iv)(B) above, neither changes to Executive’s duties
and responsibilities that result from UTi Worldwide no longer having its
securities registered under the Securities Exchange Act of 1934, as amended, nor
a mere change in title shall constitute a “material adverse reduction” in
Executive’s duties, authority or responsibilities.
               (v) If Executive’s employment is terminated under the provisions
contained in this Section 6(e), neither the Company nor the UTi Group shall have
any further obligation or liability to Executive except that Executive shall be
entitled to receive (a) the Accrued Benefits, (b) payments equal to twenty-four
(24) months of Executive’s then current monthly salary as set forth in Section
5(a), and (c) a payment equal to (1) the amount of the target performance bonus
established for Executive for the fiscal year during which the Date of
Termination occurs (but only to the extent such bonus remains unpaid at the time
of Executive’s termination), multiplied by (2) 25%, if the Date of Termination
occurs during the Company’s first fiscal quarter, 50% if the Date of Termination
occurs during the Company’s second fiscal quarter, 75% if the Date of
Termination occurs during the Company’s third fiscal quarter, and 100% if the
Date of Termination during the Company’s fourth fiscal quarter, subject in each
case to the condition set forth in Section 6(e)(vi) below. Subject to Section 23
below, such payments shall be payable in twenty-four (24) equal monthly
installments commencing within sixty (60) days after the Date of Termination.
               (vi) Executive agrees that it is a condition precedent to the
Company’s obligations to pay the payments provided for in sub-clauses (b) and
(c) of Section 6(e)(v) above that Executive execute a general release and waiver
prepared by the Company releasing and forever discharging the Company and the
other members of the UTi Group and each and all of their respective owners,
shareholders, members, predecessors, successors, assigns, agents, directors,
officers and other representatives and their employee benefit plans and their
fiduciaries and administrators, and all of their related parties from any and
all known and unknown claims, charges, complaints, liabilities, controversies,
rights, demands, costs, and expenses (other than the obligations of the Company
set forth in Section 6(e)(v)) and containing such other terms and conditions as
the Company may reasonably determine, and that such general release become
effective and irrevocable within sixty (60) days following the Date of
Termination. Executive

-6-



--------------------------------------------------------------------------------



 



agrees that Executive will not assign or transfer, or purport to assign or
transfer, to any person any claim or a portion thereof or any interest therein
that Executive might have against the UTi Group.
          (f) Resignation by Executive. Executive shall be entitled to terminate
Executive’s employment and the Employment Period at any time, for any or no
reason, by delivering to the Company a Notice of Termination not less than six
(6) months prior to the Date of Termination set forth therein. During the period
from the Notice of Termination until the Date of Termination, Employee
acknowledges that Employee shall remain employed by the Company and shall
continue to be bound by all applicable employment procedures, policies,
obligations and duties.
          (g) Notice of Termination. Any termination of Executive’s employment
by the Company or by Executive (other than termination pursuant to Section 6(b)
above) shall be communicated by a written Notice of Termination to the other
party hereto. For purposes of this Agreement, a “Notice of Termination” means a
notice which (i) indicates the termination provision in this Agreement relied
upon, and (ii) specifies the Date of Termination.
          (h) Date of Termination. “Date of Termination” shall mean the date of
death, the date of the determination of a disability or the employment
termination date specified in the Notice of Termination, or such other date on
which the Executive’s employment terminates, as the case may be.
     7. Exclusivity of Payments. Upon termination of Executive’s employment,
Executive shall not be entitled to any payments or other benefits from the
Company, UTi Worldwide or any other member of the UTi Group, other than the
payments and benefits expressly provided in Section 6 of this Agreement.
Executive’s right to receive payments or benefits under this Agreement upon
termination of employment will cease if Executive breaches any provision of
Sections 8 or 9 below.
     8. Proprietary Information.
          (a) Definition. Executive hereby acknowledges that Executive possesses
and may make use of, acquire, create, develop or add to certain confidential
and/or proprietary information regarding the UTi Group and its businesses and
affiliates (whether in existence prior to, as of or after the date hereof,
collectively, “Proprietary Information”), which Proprietary Information shall
include, without limitation, all of the following materials and information
(whether or not reduced to writing and whether or not patentable or protected by
copyright): trade secrets, inventions, processes, formulae, programs, technical
data, “know-how,” procedures, manuals, confidential reports and communications,
marketing methods, product sales or cost information, new product ideas or
improvements, customer-tailored solutions and other consulting products and
processes, new packaging ideas or improvements, research and development
programs, identities or lists of suppliers, vendors or customers, financial
information and financial projections or any other confidential or proprietary
information relating to the UTi Group and/or its business. The term “Proprietary
Information” shall also include, without limitation, any confidential or
non-public information of suppliers or customers of the UTi Group obtained by
Executive in the course of Executive’s employment or association

-7-



--------------------------------------------------------------------------------



 



with the Company or any other member of the UTi Group. The term “Proprietary
Information” does not include any information that (i) at the time of disclosure
is generally available to and known by the public (other than as a result of its
disclosure by Executive), (ii) becomes available to Executive on a lawful,
non-confidential basis from a person other than the UTi Group or its suppliers
or customers or its or their representatives, provided that the source of such
information was not known by Executive to be subject to an obligation of
confidentiality or otherwise disclosed such information to Executive with the
reasonable expectation that it would remain confidential.
          (b) Nondisclosure. During the term of this Agreement and thereafter,
Executive will not, without the prior express written consent of the Chief
Executive Officer of UTi Worldwide, disclose or make any use of any Proprietary
Information except as may be required in the course of the performance of
Executive’s services under this Agreement.
          (c) Agreement Not to Solicit Employees and Customers. To protect the
Proprietary Information and trade secrets of the UTi Group, Executive agrees,
during the term of this Agreement and for a period of one (1) year after
termination of this Agreement, not to, directly or indirectly, either on
Executive’s own behalf or on behalf of any other person or entity, (i) to
attempt to persuade, induce or solicit or employ any person who is an employee
of the UTi Group or otherwise encourage such employee to cease or terminate his
or her employment with the UTi Group or (ii) use or otherwise disclose any
Proprietary Information in any attempt to persuade any customer of the UTi Group
to cease to do business or to reduce the amount of business which any customer
of the UTi Group has customarily done or contemplates doing with the UTi Group
or to expand its business with a competitor of the UTi Group.
          (d) Reasonableness. Executive agrees that the covenants and agreements
contained in this Section 8 are reasonable and necessary to protect the
Proprietary Information of the UTi Group and that the covenants and agreements
by Executive contained in this Section 8 shall be in addition to any other
agreements and covenants Executive may have agreed to in any other employee
proprietary information, confidentiality, non-disclosure or other similar
agreement and that this Section 8 shall not be deemed to limit such other
covenants and agreements, all of which shall continue to survive the termination
of this Agreement in accordance with their respective terms. A breach of the
terms and covenants of such other covenants and agreements shall be deemed to be
a breach of the provisions of this Section 8 and this Agreement.
     9. Protection of Property. All records, files, manuals, documents,
specifications, lists of customers, forms, materials, supplies, computer
programs and other materials furnished to the Executive by the UTi Group, used
on its behalf or generated or obtained during the course of the performance of
the Executive’s services hereunder, shall at all times remain the property of
the Company. Upon termination of Executive’s employment with the UTi Group, or
at any other time upon request by the Company or any other member of the UTi
Group, Executive shall immediately deliver to the UTi Group, or its authorized
representative, all such property, including all copies, remaining in
Executive’s possession or control.
     10. Specific Performance. In the event of the breach by Executive of any of
the provisions of Sections 8 or 9, the Company and the other members of the UTi
Group, in addition

-8-



--------------------------------------------------------------------------------



 



to all other rights and remedies they may have, may apply to any court of law or
equity of competent jurisdiction for specific performance and/or injunctive or
other relief to the extent authorized by law in order to enforce or prevent any
violations of the provisions thereof and Executive waives any requirement that
the Company or any other member of the UTi Group post a bond or other surety.
     11. Arbitration. The parties hereto acknowledge that it is in their best
interests to facilitate the informal resolution of any disputes arising out of
this Agreement or otherwise by mutual cooperation and without resorting to
litigation. As a result, if either party has a legally recognized claim or
dispute arising hereunder or otherwise, including but not limited to any claim
for breach of any contract or covenant (express or implied), any dispute
regarding Executive’s termination of employment, tort claims, claims for
harassment or discrimination (including, but not limited to, race, sex,
religion, national origin, age, handicap or disability), claims for compensation
or benefits (except where a benefit plan or pension plan or insurance policy
specifies a different claims procedure) and claims for violation of public
policy or, any federal, state or other governmental law, statute, regulation or
ordinance (except for claims involving workers’ compensation benefits), and the
parties are unable to reach agreement among themselves within thirty (30) days,
then the parties agree to submit the dispute to JAMS for binding arbitration in
accordance with its then-current employment rules and applicable law. If the
parties are unable to agree to an arbitrator, JAMS will provide the names of
seven potential arbitrators, giving each party the opportunity to strike three
names. The remaining arbitrator will serve as the arbitration panel. The parties
agree that the arbitration must be initiated within the time period of the
statute of limitations applicable to the claim(s) if the claim(s) had been filed
in Court. Arbitration may be initiated by the aggrieved party by sending written
notice of an intent to arbitrate by registered certified mail to all parties and
to JAMS. The notice must contain a description of the dispute, the amount
involved and the remedies sought. All fees and expenses of the arbitrator will
be borne by the Company. Each party will pay for the fees and expenses of its
own attorneys, experts, witnesses, and preparation and presentation of proofs
and post-hearing briefs, unless the party prevails on a claim for which
attorneys’ fees are recoverable by statute, in which case the arbitrator may
award attorneys’ fees and costs to the prevailing party.
     12. Representation by Counsel. Executive acknowledges that Executive has
been given the opportunity to consult legal counsel and seek such advice and
consultation as Executive deems appropriate or necessary.
     13. Successors; UTi Group. This Agreement is personal to the Executive and
is not assignable by the Executive. This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns. If a particular
action is required to be taken, or a particular notice is required to be given,
by the Company, and such action or notice is in fact taken by, or such notice is
in fact given by, UTi Worldwide or another member of the UTi Group, then such
action or notice shall be deemed to have been taken or given by the Company.
Notwithstanding anything to the contrary contained in this Agreement, Executive
agrees that Executive is an employee only of the Company (or it successors or
assigns, if applicable) and not an employee of any other entity or member of the
UTi Group. It is agreed that the Company may assign Executive to another member
of the UTi Group for payroll purposes.

-9-



--------------------------------------------------------------------------------



 



     14. Notice. For purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered, or if sent by
overnight, commercial air courier service, on the second business day after
being delivered to the air courier service, or if mailed, on the fifth day after
being sent by first class, certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:

         
 
  If to Executive:   At Executive’s address as indicated on the books and
records of the Company.
 
       
 
  If to Company:   At the Company’s executive headquarters (with a copy to UTi
Worldwide Inc. at its executive headquarters).

Such communications may also be delivered to such other address as any party may
have furnished to the other in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt thereof.
     15. Section 280G. To the extent that Section 280G and any related
provisions of the Internal Revenue Code of 1986, as amended (the “Code”), are
applicable, Executive’s payments and benefits under this Agreement and all other
arrangements, plans or programs (collectively, the “Payments”) shall not, in the
aggregate, exceed the maximum amount that may be paid to Executive without
triggering golden parachute penalties under Section 280G and related provisions
of the Code, as amended, as determined in good faith by the Company’s
independent auditors. If any Payments must be cut back to avoid triggering such
penalties, they shall be cut back in the following order (unless cutting
Payments back in such order would result in the imposition on the Executive of
an additional tax under Section 409A of the Code (or similar state or local law)
and cutting the Payments back in another order would not, in which case benefits
shall instead be cut back in such other order): First all Payments that do not
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code (in the order designated by the Executive). Second, all
Payments that constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code that were granted to the Executive in the 12-month
period of time preceding the applicable change in control, in the order such
benefits were granted to the Executive. Third, all remaining Payments shall be
reduced pro-rata. Executive and the Company agree to reasonably cooperate with
each other in connection with any administrative or judicial proceedings
concerning the existence or amount of golden parachute penalties on payments or
benefits Executive receives.
     16. Resignation from Positions. Upon Executive’s cessation of employment
with the Company for any reason, Executive agrees that Executive shall be deemed
to have resigned as an officer and as a director from every entity and company
of the UTi Group on which Executive is then serving as an officer or director,
and any other entity or company on which Executive is then serving as a director
or officer at the request of the Company or any other member of the UTi Group,
in each case effective as of the Date of Termination. In addition, if
(a) Executive gives the Company notice that either Executive desires to
terminate this Agreement pursuant to Section 2 above or that Executive desires
to terminate Executive’s employment pursuant to Section 6(f) above, or (b) the
Company gives notice to Executive that the Company desires to terminate this
Agreement pursuant to Section 2 above or that the

-10-



--------------------------------------------------------------------------------



 



Company desires to terminate Executive’s employment pursuant to Section 6(d)
above, then in each case Executive agrees that at the request of either the
Company or UTi Worldwide that Executive shall promptly resign, as requested by
either the Company or UTi Worldwide, as an officer or director from every entity
and company of the UTi Group on which Executive is then serving as an officer or
director, and any other entity or company on which Executive is then serving as
a director or officer at the request of the Company or UTi Worldwide. Executive
hereby grants the corporate secretary of UTi Worldwide an irrevocable power of
attorney to execute on behalf of Executive all such resignations and documents
and instruments and take all such other actions as reasonably necessary to carry
out the intention of this Section.
     17. Entire Agreement. This Agreement, together with the documents
referenced herein, contains the entire agreement of the parties hereto with
respect to the subject matter hereof and supersedes any and all other offer
letters, agreements and understandings, either oral or in writing, between the
parties hereto with respect to the employment of Executive by the Company. Each
party to this Agreement acknowledges that no representations, inducements,
promises or agreements, written, oral or otherwise, have been made by any party,
or anyone acting on behalf of any party, which are not embodied herein, and that
no other agreement, statement or promise not contained in this Agreement shall
be valid or binding.
     18. Amendment; Waiver; Governing Law. No provisions of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in a writing signed by Executive and by such officer of the Company
as may be specifically designated by UTi Worldwide. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
California or if Executive is not employed in California, the jurisdiction where
Executive is employed by the Company.
     19. Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
     20. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same instrument.
     21. Survivability. The provisions in Sections 8, 9, 10, 11, 12, 14, 15, 16,
17, 18, 19 and 21 of this Agreement shall survive any termination of this
Agreement.
     22. Withholding of Taxes; Tax Reporting. The Company may withhold from any
amounts payable under this Agreement all such taxes, and may file with
appropriate governmental authorities all such information, returns or other
reports with respect to the tax consequences of any amounts payable under this
Agreement, as may, in its reasonable judgment, be required by law.

-11-



--------------------------------------------------------------------------------



 



     23. Section 409A Compliance. Executive is solely responsible and liable for
the satisfaction of any federal, state, province or local taxes that may arise
with respect to this Agreement (including any taxes arising under Section 409A
of the Code, except to the extent otherwise specifically provided in a written
agreement with the Company). Neither the Company nor any of its employees,
officers, directors, or service providers shall have any obligation whatsoever
to pay such taxes, to prevent Executive from incurring them, or to mitigate or
protect Executive from any such tax liabilities. To the extent applicable, it is
intended that this Agreement comply with the provisions of Section 409A of the
Code. This Agreement will be administered and interpreted in a manner consistent
with this intent, and any provision that would cause this Agreement to fail to
satisfy Section 409A of the Code will have no force and effect until amended to
comply therewith (which amendment may be retroactive to the extent permitted by
Section 409A of the Code). Notwithstanding anything contained herein to the
contrary, to the extent Executive is entitled to any payments under this
Agreement that constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code on account of Executive’s termination of
employment, such amounts shall not be paid until Executive has incurred a
“separation from service” from Employer within the meaning of Section 409A of
the Code. If, at the time of Executive’s termination of employment under this
Agreement, Executive is a “specified employee” within the meaning of
Section 409A of the Code, any payments that constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code on account of
Executive’s “separation from service” within the meaning of Section 409A of the
Code (including any amounts payable pursuant to the preceding sentence) will not
be paid until after the end of the sixth calendar month beginning after
Executive’s “separation from service” within the meaning of Section 409A of the
Code (the “409A Suspension Period”). Within 14 calendar days after the end of
the 409A Suspension Period, Executive shall be paid a lump sum payment in cash
equal to any payments delayed because of the preceding sentence, together with
interest on them for the period of delay at a rate not less than the average
prime interest rate published in the Wall Street Journal on any day chosen by
the Company during that period. Thereafter, Executive shall receive any
remaining benefits as if there had not been an earlier delay. In addition, for
purposes of this Agreement, each amount to be paid or benefit to be provided to
Executive pursuant to this Agreement shall be construed as a separate identified
payment for purposes of Section 409A of the Code.
[Signature page follows]

-12-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

          “Company”  UTi, Services, Inc.,
a California corporation
      By:           Name:           Title:           “Executive”     

GUARANTEE
     In order to induce Executive to enter into the foregoing Employment
Agreement, UTi Worldwide Inc. hereby unconditionally and irrevocably guarantees
to Executive and Executive’s estate and legal representatives that it will cause
the Company named in the Employment Agreement to perform each and all of its
obligations under the Employment Agreement in accordance with the terms thereof.
This guarantee of performance is a principal obligation of the undersigned and
shall continue in full force and effect notwithstanding any amendments or
modifications to the Employment Agreement.

            UTi Worldwide Inc.,
a BVI corporation
      By:           Name:           Title:      

-13-



--------------------------------------------------------------------------------



 



         

EXHIBIT A TO EMPLOYMENT AGREEMENT
For purposes of the attached Employment Agreement, a “Change of Control of UTi
Worldwide” shall be deemed to have occurred if:
               (i) a sale, transfer, or other disposition of all or
substantially all of the assets and properties of UTi Worldwide is closed or
consummated;
               (ii) any “person,” “entity” or “group” (within the meaning of
Section 13(d)(3) and 14(d)(2)) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), other than UTi Worldwide or any majority owned
subsidiary of UTi Worldwide, becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of UTi
Worldwide representing fifty percent (50%) or more of the combined voting power
of UTi Worldwide’s then outstanding securities that have the right to vote in
the election of directors generally; provided, however, that the following shall
not constitute a “Change of Control of UTi Worldwide” for purposes of this
subclause (ii):
                    (a) any acquisition directly from UTi Worldwide (excluding
any acquisition resulting from the exercise of a conversion or exchange
privilege in respect of outstanding convertible or exchangeable securities); or
                    (b) any acquisition by an employee benefit plan (or related
trust) sponsored or maintained by UTi Worldwide or any entity controlled by UTi
Worldwide;
               (iii) during any period of two consecutive years during the term
of this Employment Agreement, individuals who at the beginning of such period
constitute the Board of Directors of UTi Worldwide cease for any reason to
constitute at least a majority thereof, unless the election of each director who
was not a director at the beginning of such period has been approved in advance
by directors representing at least two-thirds of the directors then in office
who were directors at the beginning of the period; or
               (iv) UTi Worldwide is dissolved or liquidated or a merger,
reorganization, or consolidation involving UTi Worldwide is closed or
consummated, other than a merger, reorganization, or consolidation in which
holders of the combined voting power of UTi Worldwide’s then outstanding
securities that have the right to vote in the election of directors generally
immediately prior to such transaction own, either directly or indirectly, fifty
percent (50%) or more of the combined voting power of the securities entitled to
vote in the election of directors generally of the merged, reorganized or
consolidated entity (or its parent company) immediately following such
transaction.

 